Citation Nr: 1204109	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to increased initial evaluations for service-connected status-post partial amputation at proximal phalanx midshaft, second toe, right foot, evaluated as noncompensable prior to October 4, 2006, 100 percent on and after October 4, 2006, and 10 percent disabling on and after April 1, 2007.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's brother


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from October 1970 to October 1973 and from November 1974 to August 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In a July 2008 submission and at the August 2008 Board hearing, the Veteran stated that he was requesting a temporary total evaluation for his service-connected status-post partial amputation at proximal phalanx midshaft, second toe, right foot (toe disability), based on treatment requiring convalescence, due to surgery conducted in April 2008.  This issue is thus raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to October 4, 2006, the Veteran's service-connected toe disability was manifested by degenerative joint disease of the proximal interphalangeal (PIP) joint with painful but noncompensable limitation of motion.

2.  On and after April 1, 2007, but prior to April 7, 2008, the Veteran's service-connected toe disability was manifested by metatarsalgia.

3.  On and after April 7, 2008 the Veteran's service-connected toe disability is manifested by amputation of the 2nd digit with removal of the metatarsal head.



CONCLUSIONS OF LAW

1.  Prior to October 4, 2006, the criteria for a 10 percent initial evaluation for the service-connected toe disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

2.  On and after April 1, 2007, but prior to April 7, 2008, the criteria for an increased initial evaluation for the service-connected toe disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).

3.  On and after April 7, 2008, the criteria for a 20 percent initial evaluation for the service-connected toe disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5172 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, Social Security Administration records, and identified private medical records have been obtained.   VA provided the Veteran adequate medical examinations in November 2005, December 2006, and March 2009.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria that was conducted upon a review of the claims file.  Additionally, the Veteran provided testimony at an August 2008 Board hearing.  Although the claims file was determined to be lost, and a rebuilt claims folder was begun, the RO eventually determined that he claims folder had been located at the Office of the General Counsel.  Regardless, the Veteran was informed of the rebuilding process and the discovery of his claims file.  

In October 2011, the Veteran submitted additional evidence without a waiver of AOJ jurisdiction.  Any additional pertinent evidence received by the Board that has not already been considered by the AOJ must be referred to the AOJ for consideration unless there has been a waiver of such consideration.  38 C.F.R. § 20.1304(c) (2011).  But the evidence is not pertinent as it is duplicates of documents already contained elsewhere in the claims file.  Accordingly, no waiver is required and there is no prejudice to the Veteran in proceeding to adjudicate this claim.  There is no other indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in January 2009.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that VA provide the Veteran with an examination and then readjudicate the claim on appeal.  This development was completed via a March 2009 VA examination and readjudication in a May 2011 rating decision and August 2011 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Service connection for the Veteran's toe disability was granted and a noncompensable evaluation assigned under the diagnostic code for other foot injuries, effective August 7, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  The Veteran appealed the evaluation.  In a June 2007 rating decision, the RO assigned a temporary 100 percent evaluation based on medical treatment requiring convalescence, effective October 4, 2006, to revert back to noncompensable on April 1, 2007.  See 38 C.F.R. § 4.30 (2011).  In January 2009, the Board remanded the issue on appeal.  In a May 2011 rating decision, the RO assigned a 10 percent evaluation on and after April 1, 2007, under the diagnostic code for metatarsalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).  

Accordingly, from October 4, 2006 to April 1, 2007, the Veteran's toe disability is evaluated as 100 percent disabling.  Because the Veteran received the maximum schedular rating allowed for that time period, there is no issue in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  The medical evidence regarding that time period, therefore, is considered only where needed to provide a full picture of the toe disability. 

Additionally, the Veteran's service-connected toe disability does not include his right foot 2nd digit neuroma.  The Board has assessed the medical evidence of record and determined that the December 2006 VA examiner's negative opinion in this regard is more persuasive than the September 2006 and April 2007 private podiatrist opinions.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  A September 2006 private podiatrist stated that was entirely possible that previous trauma to the foot could have contributed to the development of the right foot neuroma.  A December 2006 VA examination was conducted upon a review of the claims file, including the STRs and VA and private treatment records which indicated toe complaints beginning in 2006.  The examiner opined that the neuroma was less likely than not related to the 2nd toe injury during service.  The examiner stated that a neuroma was typically caused by nerve impingement between flattened metatarsal heads or compression of the nerve as it is angulated over the transverse tarsal ligament, noting that chronic compression leads to neuroma formation.  The examiner then reasoned that although recent x-rays done by the private podiatrist showed flattening of the metatarsal heads at the 2nd digit which could conceivably cause nerve compression, there was no evidence of chronicity of this condition.  Additionally, the Board notes that a November 2005 x-ray report indicated a normal foot.  Not until a July 2006 private x-ray report was flattening of the metatarsal heads noted.  

In an April 2007 letter, a private podiatrist stated that initial evaluation was suggestive of neuroma.  The podiatrist reviewed VA and military records and provided an opinion that it was conceivable that due to a change in gait, a neuroma could develop over a period of time from the previous injury.  The podiatrist theorized that as the Veteran changed his gait pattern and placed an increasing load of pressure on the forefoot area, and with the decreased range of motion to the toe and metatarsal phalangeal area, increasing pressure to the nerve could have resulted in a thickening of the nerve tissue.  

Both the VA and private practitioners reviewed relevant medical evidence and provided opinions.  But the April 2007 and September 2006 private opinions are speculative and thus are not significantly probative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (noting that a physician's opinion that a veteran's time as a prisoner of war "could" have precipitated the condition is too speculative to provide medical nexus evidence); Morris v. West, 13 Vet. App. 94, 97 (1999) (providing that a diagnosis that the appellant "possibly" had schizophrenia was speculative).  The VA examiner, however, provided a definite conclusion with supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board finds this opinion more persuasive and concludes that the Veteran's right foot 2nd digit neuroma is not part of the service-connected toe disability.

Evaluation prior to October 4, 2006

For this time period, the toe disability is evaluated as noncompensable for residuals of other foot injuries.  A zero percent evaluation is not provided for under 38 C.F.R. § 4.71a, Diagnostic Code 5284; such an evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  Under Diagnostic Code 5284, a 10 percent evaluation is warranted for moderate foot injuries.  20 and 30 percent evaluations are assigned for moderately severe and severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Foot injuries with actual loss of use of the foot are rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

In a September 2005 statement, the Veteran reported that due to his toe, he had trouble when walking and ongoing pain.  

A November 2005 VA feet examination was conducted upon a review of the claims file.  The Veteran reported pain, weakness, stiffness, heat, redness, fatigability, and lack of endurance upon standing and walking.  He was unable to stand or walk for prolonged periods.  He avoided pressure on the forefoot and used a cane, but did not use corrective shoes, shoe inserts, or braces.  He took pain medication.  The Veteran denied additional limitation of movement during flare-up or repetitive movement.  He reported a mild to moderate impact on his usual occupation and daily activities.  Upon examination, there was minimal deformity of the right 2nd toe and no flexion or extension.  The examiner determined there was no additional limitation by pain, fatigue, weakness, lack of endurance on repetitive use or flare-up.  There was tenderness of the 2nd toe, but no weakness, callosities, breakdown, or an unusual shoe wear pattern to indicate abnormal weight bearing.  The Veteran was unable to rise on his toes, but could rise on his heels.  The examiner noted that regarding hammertoes, high arch, clawfoot, or other deformity the right foot and toes were unremarkable.  Flatfoot and hallux valgus were also not present.  An x-ray of the right foot was normal.  The diagnosis was remote right 2nd toe injury with residuals.  

In July 2006 private medical records, the Veteran reported pain in the 2nd right metatarsal head, with tingling and numbness that caused him to walk on his heel and the lateral aspect of his foot.  The pain was a burning sensation that was worse with weightbearing.  Upon examination, there was decreased sensation of the right foot, no pain with muscle strength testing, 5/5 muscle strength, difficulty moving his 2nd digit, and pain with palpation of the right 2nd interspace.  X-rays indicated flattening of the metatarsal heads on the 2nd toe and an old fracture at the proximal phalanx of the 2nd digit.  The assessments included arthritis of the 2nd digit metatarsophalangeal (MTP) joint, pain, and difficulty walking.  In an October 2006 private record, the Veteran was scheduled for a right PIP joint arthroplasty of the 2nd digit.  Upon examination, there was pain upon palpation and range of motion to the PIP joint of the right 2nd digit.  There was mild tenderness to palpation.  The assessment was degenerative joint disease of the 2nd digit PIP joint.  

The Board finds that a 10 percent evaluation is for assignment prior to October 24, 2006.  Here, although a November 2005 VA x-ray report noted normal right foot, a July 2006 private x-ray report indicated flattening of the metatarsal head and an old fracture at the proximal phalanx.  An October 2006 private record assessed degenerative joint disease of the PIP joint.  Additionally, the November 2005 VA examination and a July 2006 private record indicated there was limited flexion and extension of the 2nd toe.  Throughout the time period, the Veteran reported toe pain and the private and VA medical records indicated tenderness upon palpation and range of motion.  Thus, the evidence demonstrates degenerative joint disease with painful range of motion, which the Board finds equates a moderate foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284 (2011).  Accordingly, a 10 percent evaluation is warranted.  A 20 percent evaluation, however, is not for assignment because the evidence does not show involvement of 2 or more minor joint groups -only degenerative joint disease of the PIP joint was assessed.  

Under Diagnostic Code 5284, an evaluation in excess of 10 percent is not warranted.  As noted, 20 and 30 percent evaluations are assigned for moderately severe and severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Foot injuries with actual loss of use of the foot are rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.  Although the Veteran reported pain with an altered gait at the November 2005 VA examination, he also reported mild to moderate impact on his activities of daily living and occupation.  Medical records showed limited motion, but no additional functional limitations upon repetitive use and flare-ups.  There was also good muscle strength.  The Board finds that this is more reflective of a moderate foot injury, and not a moderately severe or severe foot injury.  Accordingly, an evaluation in excess of 10 percent is not warranted under this diagnostic code.

The Board has also considered the application of other potentially relevant diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But the November 2005 VA examiner determined there were no hammertoes and no clawfoot, flatfoot, or hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5280, 5281, 5282 (2011).  Additionally, the diagnostic codes for weak foot and metatarsalgia do not provide for an evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279 (2011).  Furthermore, the evidence of record does not demonstrate any malunion or non-union of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2011).  Accordingly, an evaluation in excess of 10 percent is not warranted prior to October 4, 2006.

On and after April 1, 2007

For this time period, the Veteran's toe disability is assigned a 10 percent evaluation for metatarsalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).

In October 2006 private medical records, it was noted that the Veteran underwent partial amputation of the 2nd digit of the right foot.  October and November 2006 private records diagnosed metatarsalgia.  A December 2006 VA x-ray report indicate that the right 2nd toe had been amputated from the distal metaphysis to the PIP joint space.  In December 2006 private medical records, it was noted that recent procedures included second digit arthroplasty at the PIP joint with stabilized implant in October 2006.  The impression was status-post resection arthroplasty with a joint stabilizer.  A December 2006 letter from a private podiatrist, ML, delineated the Veteran's initial presentation and treatment of the right foot 2nd toe disability.  The assessments included degenerative arthritis of the 2nd MTP joint, foot pain, and difficulty walking.  

A December 2006 VA examination was conducted.  The examiner obtained the Veteran's history and conducted a thorough orthopedic examination.  Upon examination, there was a scar on the dorsum of the 2nd toe that was 2 centimeters and was hyperpigmented.  There was another scar in between the 2nd and 3rd toe that was 2.3 centimeters in length and was hyperpigmented.  There was tenderness to palpation, as evidenced by guarding grimacing, and moaning.  

In a January 2007 private medical record, the Veteran requested that the 2nd toe be amputated due to the continued pain.  In other January 2007 private records, there was pain on palpation of the PIP joint of the 2nd digit.  Limited, painful motion was noted at the 2nd PIP joint.  The assessments included painful hardware of the 2nd right digit, due to stabilizer from previous implant arthroplasty.  In a February 1, 2007 private record, it was noted that a partial 2nd digit amputation at the proximal phalanx midshaft was performed.  In a February 2007 private record, the Veteran was 5 days post-operation.  X-rays showed an interval amputation at the mid proximal phalanx of the 2nd digit.  In a March 2007 private record, the Veteran reported reduced pain but soreness and burning at the amputation site.  Upon examination, there was a decrease in muscle strength with dorsiflexion and plantar flexion of the right digits and a somewhat antalgic gait.  

In an April 2007 letter, a private podiatrist, ML, stated that because x-rays showed narrowing of the joint and widening of the proximal phalangeal head, resection of the phalangeal head with a joint stabilizer was conducted on October 24, 2006.  The Veteran continued to have stiffness in that toe and pain to the 3rd interspace.  Thus, implant removal was carried out on February 1, 2007.  The Veteran reported decreased pain but soreness and a burning sensation at the amputation site.  
In an August 2007 VA medical record, the Veteran requested to be seen by the podiatrist.  There was an unsteady gait.  A September 2007 VA record noted amputation of the toe.  

In a November 2007 statement the Veteran asserted that he was still having toe and foot problems for which he was taking medication.  He asserted that he was due a 10 percent evaluation for functional loss due to his service-connected toe disability.  

An April 2008 private medical record noted the Veteran was seen for follow-up.  The Veteran reported pain at the distal aspect of his 2nd amputation toe site, and it was discussed that an amputation of the 2nd toe would be added at the MTP joint.  On April 7, 2008, a right 2nd digit amputation was conducted.  An April 2008 private x-ray report impression noted amputation of the second toe at the MTP joint.  

A March 2009 VA examination was conducted upon a review of the claims file.  The Veteran reported that he continued to have pain in the right foot since the April 2008 surgery.  The pain level at rest is 7/10, and is sharp and throbbing.  The pain increased to 10/10 when walking or standing on the foot.  The pain is located on the sole in the metatarsal area on the stump area.  He reports swelling around the stump with prolonged standing, and some stiffness on his forefoot, but no redness.  He also reported fatigability and lack of endurance.  The Veteran was taking pain medication with good results, but reported flare-ups with prolonged walking and standing.  His activities were severely limited during the flare-up.  The Veteran had been using a cane occasionally since 2000, and now uses a special shoe from his podiatrist.  He was not involved in any recreational activities.  

Upon examination, there was a normal gait, although the Veteran walks on his heel and the lateral aspect of his right foot.  He was able to bear his entire weight on the right foot, but was not able to rise on his toes or walk on his toes.  There was tenderness to palpation at the stump area with hypersensitivity and increased sensory.  The Veteran was able to stand and walk on his heels.  Motor strength was 5/5, and there was no evidence of painful motion, weakness, instability, or tenderness, other than at the scar site.  There was no evidence of abnormal weight bearing.  There was a 4 centimeter long well-healed surgical scar between the 1st and 2nd toes.  The Veteran had an 8 centimeter long surgical scar noted around the stump of the second toe.  The scar was hypersensitive, and there was tenderness to palpation noted as evidenced by grimacing and moaning.  There was no adherence to underlying tissue, erythema, or edema.  There was normal texture, and no elevation or depression, inflammation, keloid formation, induration, inflexibility, or other limitation due to the scar.  The scars were superficial.  X-rays showed amputation of the 2nd toe at the MTP joint.  The metatarsal and tarsal bones were otherwise unremarkable.  The diagnosis was metatarsalgia of the right foot status-post removal of right 2nd toe and neuroma removal.  

In a May 2008 statement, the Veteran asserted that he had foot surgery on April 7, 2008, and was convalescent until May 9, 2008 if not longer.  He submitted photographs showing a stump located in the position of the 2nd digit, right foot.

At the August 2008 Board hearing, the Veteran reported that he requested another temporary total evaluation in 2008.  He stated that his toe neuroma was related to his service-connected toe disability.  He reported that he was having pain in the area of the toe.  The pain worsened with walking.  

For this time period, the Veteran's toe disability is assigned a 10 percent evaluation for metatarsalgia.  Although the most recent rating decision indicates that the disability is evaluated under Diagnostic Code 5172, for amputation of a toe, the analysis contained in the rating decision indicates that the 10 percent evaluation was assigned based on the diagnosis of metatarsalgia.  10 percent is the maximum evaluation provided for metatarsalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  Accordingly, no higher evaluation is warranted under this diagnostic code.  

The Board has considered the application of other potentially diagnostic codes.  See Schafrath, 1 Vet. App. 589.  For amputation of a toe, other than a great toe, with the removal of the metatarsal head, a maximum 20 percent evaluation is assigned for amputation of one or two toes.  38 C.F.R. § 4.71a, Diagnostic Code 5172.  The evidence regarding the Veteran's second amputation is unclear.  The April 2008 amputation was of the MTP joint, which is where the phalanges and the metatarsal bones articulate.  See 38 C.F.R. § 4.71a, Plate IV (2011).  But the evidence doesn't indicate if the head of the metatarsal was removed.  A review of the photographs, however, suggests that the amputation did include a removal of the metatarsal head.  Resolving all reasonable doubt in favor of the Veteran, the disability picture more nearly approximates an amputation of the 2nd digit with removal of the metatarsal head, and a maximum 20 percent evaluation is for assignment as of the date of that amputation, April 7, 2008.  See 38 C.F.R. §§ 4.3, 4.7.  

This 20 percent evaluation is assigned based on an alternate diagnostic code.  But this code is more applicable to the Veteran's current right toe disability, which is status-post amputation of the 2nd digit at the MTP joint.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.  

No other amputation diagnostic codes are applicable to the Veteran's service-connected toe disability at any time during the appeal period, because the amputation was not conducted prior to April 7, 2007 and they require amputation of all the toes, amputation of the great toe, or amputation of three or four toes.  38 C.F.R. § 4.71a, Diagnostic Codes 5170, 5171, 5173 (2011).  

For other foot injuries, 20 and 30 percent evaluations are assigned for moderately severe and severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Although the Veteran's toe is amputated at the MTP joint, the Board finds that there are not moderately severe or severe residuals of the foot injury.  Prior to April 7, 2008, the evidence indicates that there was pain, soreness, and a burning sensation at the amputation site.  On and after April 7, 2008, the evidence indicates that there was pain at the stump site, with use of a special shoe from his podiatrist.  There was, however, a normal gait although the Veteran walked on his heel and lateral aspect of the foot and was unable to walk on or rise on his toes.  There was also good motor strength and the Veteran retained the ability to stand and walk on his heels.  There was also no additional weakness, instability, or tenderness.  These residuals, although moderate, do not rise to the level of moderately severe, at any point.  The Veteran suffers from pain but retained much of his functional abilities.  Accordingly, evaluations in excess of those assigned herein are not warranted.

In addition, there is no loss of use of the right foot as the Veteran can still ambulate and has function of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  The evidence of record also does not indicate any malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  As determined above, there is no flatfoot or clawfoot.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278.  Furthermore, the diagnostic codes for weak foot, metatarsalgia, hallux valgus, and hammertoes do not provide for evaluations in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277, 5279, 5280, 5281, 5282.  

The Board has also considered an increased evaluation for traumatic or degenerative arthritis.  But as noted above, a 20 percent evaluation is not for assignment as the evidence does not demonstrate involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Additionally, a 20 percent evaluation is the maximum permitted for degenerative joint disease.

Increased evaluation for additional functional loss

Consideration has been given to whether there is any additional functional loss not contemplated in the currently assigned ratings throughout the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

As noted above, in statements throughout the time period, the Veteran reported ongoing pain, tingling, and numbness, and difficulty walking, which caused an altered gait.  At the November 2005 VA examination, the Veteran reported pain, weakness, stiffness, heat, redness, fatigability, and lack of endurance upon standing and walking.  He was unable to stand or walk for prolonged periods.  He avoided pressure on the forefoot and used a cane, but did not use corrective shoes, shoe inserts, or braces.  He took pain medication.  The Veteran denied additional limitation of movement during flare-up or repetitive movement.  He reported a mild to moderate impact on his usual occupation and daily activities.  At the March 2009 VA examination, the Veteran reported flare-ups of pain to 10/10 when walking or standing which severely limited his activities.  The pain is located on the sole in the metatarsal area on the stump area.  He also reports swelling, stiffness, fatigability, and lack of endurance, but no redness.  The Veteran was taking pain medication with good results.  The Veteran had been using a cane occasionally since 2000, and now uses a special shoe from his podiatrist.  He was not involved in any recreational activities.  The objective medical evidence demonstrated throughout the time period that the Veteran retained functioning of the toe until the 2nd amputation.  The November 2005 VA examiner determined there was no additional limitation by pain, fatigue, weakness, lack of endurance on repetitive use or flare-up.  There was tenderness, but no weakness, callosities, breakdown, or an unusual shoe wear pattern to indicate abnormal weight bearing.  The Veteran was unable to rise on his toes, but could rise on his heels.  In July 2006 private medical records, examination, there was some decreased sensation, 5/5 muscle strength, difficulty moving his 2nd digit, and pain with palpation of the right 2nd interspace.  At the March 2009 VA examination, there was a normal gait, although the Veteran walks on his heel and the lateral aspect of his right foot.  He was able to bear his entire weight on the right foot, but was not able to rise on his toes or walk on his toes.  There was tenderness to palpation at the stump area with hypersensitivity and increased sensory.  The Veteran was able to stand and walk on his heels.  Motor strength was 5/5, and there was no evidence of painful motion, weakness, instability, or tenderness, other than at the scar site.  There was no evidence of abnormal weight bearing.  

In summary, the evidence demonstrates pain at the toe and stump site throughout the appeal period.  There was evidence of an altered gait, but not such that there was evidence of abnormal weight- bearing.  Additionally, the Veteran retained good muscle strength, and the ability to weight bear and rise and walk on his heels.  At no point was there additional functional limitation due to repetitive motion or flare-ups.  Although the Veteran provided competent testimony regarding functional limitation, the Board finds that it is outweighed by the probative medical conclusions that determined there were no such limitations.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of all material evidence and provide the basis for the rejection of any such evidence); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board thus concludes that there is no additional functional loss not contemplated in the currently assigned evaluations and that increased evaluations at any time during the appeal period on this basis are not warranted.  

Separate evaluation

Additionally, throughout the appeal period, consideration has been given to the possibility of separate evaluations for the Veteran's scars.  See Esteban, 6 Vet. App. at 262.  But the December 2006 and March 2009 VA examinations demonstrate that the Veteran's surgical scars are not of the head, face, or neck, are not deep, do not cause limited motion or other functional limitations, are not 929 square centimeters or more, and are not unstable or painful, and don't cause other disabling effects.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).  Accordingly, a separate evaluation is not warranted at any time during this appeal.

Extraschedular evaluation

Consideration has also been given regarding whether the schedular evaluations are inadequate at any time during the appeal period, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected toe disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's symptoms, as the criteria assess pain, functional limitation, arthritis, and other foot and toe conditions.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.



ORDER

Prior to October 4, 2006, a 10 percent initial evaluation for the service-connected toe disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

On and after April 1, 2007, but prior to April 7, 2008, an increased initial evaluation for the service-connected toe disability is denied.

On and after April 7, 2008, a 20 percent initial evaluation for the service-connected toe disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


